DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Objections
Claims 3, 5, 8 are objected to because of the following informalities:
In claim 3, " wherein the processing unit calculates light quantity being quantity of the light based on the current signal" in lines 2-3, should be changed to – wherein the processing unit calculates light quantity 
In claim 5, "wherein the processing unit calculates average pulse area being average of the pulse areas, and corrects the fluctuation in the multiplication factor based on variation amount of the average pulse area from reference average pulse area being a reference of the average pulse area" in lines 2-6, should be changed to – wherein the processing unit calculates average pulse area 

In claim 8, " wherein the processing unit calculates average pulse area being average of the pulse area, calculates a correction factor based on a ratio of the average pulse area to a reference average pulse area being a reference of the average pulse area" in lines 2-6, should be changed to – wherein the processing unit calculates average pulse area 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “photoelectric element, voltage applying unit, processing unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim element “processing unit” as found in claim 15 is a limitation that invokes 35 U.S.C. 112(b).
Claim limitation “processing unit that corrects fluctuation in a multiplication factor of the photoelectric element, wherein the photoelectric element outputs at least one pulsed signal as the current signal, and the processing unit corrects the fluctuation in the multiplication factor based on pulse area of the pulsed signal" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of “the processing unit 205 sets a voltage value to be a standard value determined for each PMT 202, and outputs the voltage value to the high-voltage generating unit 206. The high-voltage generating unit 206 applies a voltage to the PMT 202 in accordance with the voltage value…¶0025”. There is no disclosure of any particular structure, either explicitly or inherently, to perform “corrects fluctuation in a multiplication factor of the photoelectric element, and corrects the fluctuation in the multiplication factor based on pulse area of the pulsed signal”. The use of the term "processing unit" is not adequate structure for performing the limitation “corrects fluctuation in a multiplication factor of the photoelectric element, and corrects the fluctuation in the multiplication factor based on pulse area of the pulsed signal” because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “processing unit” refers “corrects fluctuation in a multiplication factor of the photoelectric element, and corrects the fluctuation in the multiplication factor based on pulse area of the pulsed signal” and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function.
Accordingly, claim 1 is explicitly rejected as being indefinite, and claims 2-9 are rejected by virtue of their dependency on at least claim 1.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further regarding claim 10, the claim recites what appears to be a method step (“further arranged to refine focusing by introducing a phase difference derived from the interferometry images”) in an apparatus claim without claiming any structure. A claim that claims both an apparatus and the method steps of using the apparatus is indefinite under 35 USC 112(b) as per In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of removing noise from the appearance signals. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 2-9 are rejected by virtue of their dependency on claim 1, thereby containing all the limitations of the claim on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Akiba et al.  (US 20070034781 A1) (herein after Akiba).
As to claim 10, Akiba discloses a n optical measurement method, comprising the steps of: outputting a pulsed signal by a photoelectric element [An APD or PMT multiplies a photoelectric current comprised of electrons produced from light, and can even enable detection of single photons if the current can be multiplied to a high enough level compared with the noise of the amplification stage …¶0006]; calculating area of the pulsed signal; and correcting fluctuation in a multiplication factor of the photoelectric element based on the area [FIG. 7, which is a graph of the numbers of electrons output when the incident light intensity was adjusted to produce 1, 3 and 10 photoelectrons in the Si-APD. The broken lines indicate calculated values, using amplifier noise (7e), average multiplication factor…¶0038] [Multiplication noise calculated from the measured values was found to be in the order of 1.07, in terms of excess noise factor. With the assumption being that shot noise causes the number of photons to fluctuate…¶0038]; [¶0039],[¶0049].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-4, 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Akiba et al.  in view of ATSUTA et al. (US 20150268361 A1) (herein after ATSUTA).
As to claims 1, 3-4, 7 and 11-12, Akiba discloses an automatic analyzer or an optical measurement method, comprising: 
a photoelectric element that generates electrons from light and outputs a current signal [An APD or PMT multiplies a photoelectric current comprised of electrons produced from light, and can even enable detection of single photons if the current can be multiplied to a high enough level compared with the noise of the amplification stage …¶0006][ FIG. 7, which is a graph of the numbers of electrons output when the incident light intensity was adjusted to produce 1, 3 and 10 photoelectrons in the Si-APD. The broken lines indicate calculated values, using amplifier noise (7e), average multiplication factor…¶0038]; 
a processing unit that corrects fluctuation in a multiplication factor of the photoelectric element [Multiplication noise calculated from the measured values was found to be in the order of 1.07, in terms of excess noise factor. With the assumption being that shot noise causes the number of photons to fluctuate…¶0038], wherein the photoelectric element outputs at least one pulsed signal as the current signal [¶0039], and  the processing unit corrects the fluctuation in the multiplication factor based on pulse area of the pulsed signal [¶0049].


[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].

As to claim 3, Akiba discloses the automatic analyzer wherein the processing unit calculates light quantity being quantity of the light based on the current signal, and corrects the light quantity based on the pulse area [¶0038, 0040].
As to claim 4, Akiba discloses the automatic analyzer wherein the pulse area is calculated based on incidence of each of the pulse areas [¶0015, 0039].
As to claim 7, Akiba discloses the automatic analyzer wherein the pulsed signal is a current signal caused by dark current [¶0007].

Akiba discloses all the features of the claimed invention except the limitation such as: “a voltage applying unit that applies a voltage to the photoelectric element”.
However, ATSUTA from the same field of endeavor discloses a voltage applying unit that applies a voltage to the photoelectric element [¶0060, 0062].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Akiba such that the voltage applying unit that applies the voltage to the photoelectric element as taught by ATSUTA, for the advantages such as: in order to obtain optimum measurement.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Akiba et al.  in view of ATSUTA et al. and further in view of MACHIDA et al. (US 20130234923 A1) (herein after MACHIDA).

As to claim 2, Akiba when modified by ATSUTA discloses all the features of the claimed invention except the limitation such as: “The automatic analyzer according to claim 1, wherein the processing unit corrects the voltage of the voltage applying unit based on the pulse area”.
However, MACHIDA from the same field of endeavor discloses a processing unit corrects the voltage of the voltage applying unit based on the pulse area [¶0060-0061 and 0080].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Akiba when modified by ATSUTA such that the processing unit corrects the voltage of the voltage applying unit based on the pulse area, as taught by MACHIDA, for the advantages such as: in order to improve the signal to noise ratio.


	
	
	
	
Allowable Subject Matter
Claims 5-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 5, the prior arts alone or in combination fails to disclose the claimed limitations such as “calculates average pulse area being average of the pulse areas, and corrects the fluctuation in the multiplication factor based on variation amount of the average pulse area from reference average pulse area being a reference of the average pulse area” along with all other limitations of the claim. 
As to claim 8, the prior arts alone or in combination fails to disclose the claimed limitations such as “calculates average pulse area being average of the pulse area, calculates a correction factor based on a ratio of the average pulse area to a reference average pulse area being a reference of the average pulse area, and corrects the fluctuation in the multiplication factor based on the correction factor” along with all other limitations of the claim. 

Claims 6 and 9 are allowable due to their dependencies. 




Conclusion	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886